      Case 2:20-cv-02190-WBS-CKD Document 7 Filed 02/17/21 Page 1 of 4


 1   MICHAEL J. NADER SBN Bar No. 200425
     michael.nader@ogletreedeakins.com
 2   RABIA Z. REED SBN Bar No. 317288
     rabia.reed@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone: 916-840-3150 Fax: 916-840-3159
 6   Attorneys for Defendant
     BOOZ-ALLEN HAMILTON, INC.
 7
     PETER F. SAMUEL, SBN 072503
 8   pfsamuel@samuellaw.com
     SAMUEL AND SAMUEL
 9   5050 Sunrise Blvd, Suite C-1
     Fair Oaks, CA 95628
10   Telephone: 916-966-4722 Fax: 916-962-2219
11   GAURAV BOBBY KALRA, SBN 219483
     bobby@gbkattorney.com
12   Gaurav Bobby Kalra, Attorney At Law
     177 East Colorado Blvd, Suite 200
13   Pasadena, CA 91105
     Telephone: 213-435-3469 Fax: 213-559-8386
14
     Attorney for Plaintiffs
15   DYLAN RICKABY, ANDREW RAY
     MANYON, JOHN MICHAEL KOELLER,
16   PATRICK RYAN SEXSON, FRANCISCO
     GARCIA, AUSTIN MITCHELL, AND
17   JERRALIE RENAE ORWIG
18                              UNITED STATES DISTRICT COURT

19                             EASTERN DISTRICT OF CALIFORNIA

20   DYLAN RICKABY, ANDREW RAY                    Case No. 2:20-cv-02190-WBS-CKD
     MANYON, JOHN MICHAEL KOELLER,
21   PATRICK RYAN SEXSON, FRANCISCO               JOINT STIPULATION TO CONTINUE
     GARCIA, AUSTIN MITCHELL, and                 STATUS CONFERENCE
22   JERRALIE RENAE ORWIG
                                                  Date:      March 1, 2021
23                Plaintiff,                      Time:      1:30 pm
                                                  Dept.      5
24         v.

25   BOOZ ALLEN HAMILTON, INC., a foreign
     corporation,                                 Complaint Filed: October 31, 2020
26                                                Judge:    Hon. William B. Shubb
                  Defendant.
27

28


                                                 1               Case No. 2:20-cv-00628-JAM-CKD
                         JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
      Case 2:20-cv-02190-WBS-CKD Document 7 Filed 02/17/21 Page 2 of 4


 1           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Dylan
 2   Rickaby, Andrew Ray Manyon, John Michael Koeller, Patrick Ryan Sexson, Francisco Garcia,
 3   Austin Mitchell, and Jerralie Renae Orwig (“Plaintiffs”) and Defendant Booz Allen Hamilton, Inc.,
 4   (“Defendant”) (collectively, the “Parties”), by and through their respective attorneys of record, as
 5   follows:
 6           WHEREAS, on October 31, 2021, Plaintiffs filed a Complaint for damages in this Court
 7   alleging a class action against Defendant with the following causes of action (1) Pre-Employment
 8   Fraud; (2) Violation of Labor Code Section 970; (3) Failure to Pay Overtime Compensation; (4)
 9   Failure to Furnish Accurate Wage Statements; (5) Unfair Competition; (6) Recission of Contract;
10   (7) Failure to Allow Rest Periods; (8) Failure to Allow Meal Periods; and (9) Waiting Time
11   Penalties (the “Complaint”);
12           WHEREAS, on December 29, 2020, counsel for Defendant contacted Plaintiffs’ counsel to
13   arrange acceptance and service of the Complaint and to meet and confer regarding deficiencies in
14   Plaintiffs’ pleadings in an effort to avoid motion practice related to the same;
15           WHEREAS, on December 29, 2020, counsel for Plaintiffs’ represented that they would be
16   filing a First Amended Complaint with this court, but it was not filed;
17           WHEREAS, on February 4, 2021, counsel for Plaintiffs served the Complaint upon
18   Defendant, without amendment;
19           WHEREAS, the Parties have met and conferred and agree to continue the initial deadlines
20   until after Plaintiffs’ counsel files a First Amended Complaint;
21           WHEREAS, the Parties further agree that that they cannot currently anticipate when
22   discovery in this action could begin in earnest, and as such that scheduling discovery deadlines,
23   setting a deadline for class certification, setting trial or settlement conferences would be premature
24   at this time; and,
25           WHEREAS, the Parties agree that it would serve the interests of judicial efficiency to
26   continue the Parties’ Joint Status Report deadline by at least 60 days.
27           NOW, THEREFORE, the Parties hereby stipulate and request that the Court:
28       1. The Court continue the Parties’ Joint Status Report deadline by 60 days from February 12,

     2021, to April 13, 2021, or whichever date is most convenient for this Court.
                                                      2                    Case No. 2:20-cv-00628-JAM-CKD
                           JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
      Case 2:20-cv-02190-WBS-CKD Document 7 Filed 02/17/21 Page 3 of 4


 1   IT IS SO STIPULATED.
     Dated: February 16, 2021                 Respectfully submitted,
 2
                                              SAMUEL AND SAMUEL
 3
                                           By: _______________________________________
 4                                            Peter F. Samuel
                                              Attorneys for Plaintiffs
 5                                            Dylan Rickaby, Andrew Ray Manyon, John Michael
                                              Koeller, Patrick Ryan Sexson, Francisco Garcia,
 6                                            Austin Mitchell, and Jerralie Renae Orwig
                                              Dylan Rickaby, Andrew Ray Manyon, John Michael
 7                                            Koeller, Patrick Ryan Sexson, Francisco Garcia,
                                              Austin Mitchell, and Jerralie Renae Orwig
 8

 9   Dated: February 16, 2021                OGLETREE, DEAKINS, NASH, SMOAK, &
                                             STEWART, P.C.
10
                                          By: __________________________________________
11                                            Michael J. Nader
                                              Rabia Z. Reed
12
                                              Attorneys for Defendant
13                                            BOOZ ALLEN HAMILTON, INC
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                3               Case No. 2:20-cv-00628-JAM-CKD
                        JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
                         Case 2:20-cv-02190-WBS-CKD Document 7 Filed 02/17/21 Page 4 of 4


                    1                                                ORDER
                    2          The Court, having read and considered the Parties’ Joint Stipulation filed on February 12,

                    3   2020, orders the following:

                    4      1. The Court continue the Parties’ Joint Status Report deadline from February 12, 2021, to

                    5   April 26, 2021. The Scheduling Conference is reset for May 10, 2021 at 1:30 p.m.

                    6

                    7   IT IS SO ORDERED.

                    8
                        Dated: February 16, 2021
                    9
                   10

                   11

                   12

                   13

                   14

                   15                                                                                              46008056.2

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

20cv2190 Rickaby   27
- Stip to Cont
Schedg Conf
                   28
                                                                         1                  Case No. 2:20-cv-02190-WBS-CKD
                                                               [PROPOSED] ORDER
